Citation Nr: 1819332	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-11 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to January 12, 2012, and in excess of 70 percent from January 12, 2012, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.

This matter comes before the Board of Veterans' (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

This matter was remanded by the Board in August 2016.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested mainly by depressed mood, anxiety, and chronic sleep impairment, with memory problems and increased irritability and anger.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.  Moreover, the January 2017 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2016, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claim.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of further "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On August 2009 VA examination, the Veteran reported trouble falling asleep and maintaining sleep, as well as trouble with concentration, fatigue, and anger and irritability at least once a week.  He noted he was aware of his environment and constantly on guard, and that he jumped at unexpected loud noises.  He reported the symptoms were constant and affected his total daily functioning, particularly noting the fatigue due to insomnia.  The Veteran reported that he did not receive treatment for his condition.  He stated that his relationships with his spouse was very poor and that they were divorcing, but that his relationships with his son was "great."  He had recently started a new job as a waiter.  He reported using alcohol 30 times per day, which he stated was an attempt to sleep better and "let problems go by."

On mental status examination, the examiner noted the Veteran was not a reliable historian because he was reticent to report his symptoms in case it hindered his chance at getting a job in law enforcement.  The Veteran's affect and mood indicated impaired impulse control, with some unprovoked irritability and periods of violence that affected motivation and mood.  The Veteran noted he yelled more, was easily offended, and "raised his voice," and that his wife also noticed these things.  The examiner noted impaired attention and/or focus, distraction, signs of suspiciousness, and mild impaired memory.  The examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

On April 2011 VA examination, the Veteran reported symptoms of sleep impairment, nightmares, flashbacks, concentration deficits, hypervigilance, increased startle response, and irritability.  The symptoms were moderate and constant, and the Veteran noted they affected his total daily functioning.  He noted his wife divorced him due to his symptoms, and stated he had ongoing irritation and a propensity to yell at others.  He reported he got angry with his co-workers and had difficulty concentrating and sustaining focus on work obligations.  The Veteran also reported depression with symptoms of overall decrease in motivation, problems with decision-making, a lower "drive" to complete activities of daily living, and a propensity to eat more.  He also noted feelings of worthlessness and hopelessness.  The symptoms were moderate and constant, and the Veteran reported they affected his total daily functioning in that he did not want to interact with others.  The Veteran denied receiving psychiatric treatment.  He reported he was engaged and described the relationship as "good."  He noted he overall neglected his hygiene and would go several days without showering, only showering when his girlfriend reminded him.  He stated he relied on his girlfriend to go grocery shipping and cook, as he did not feel comfortable going to the store.  He noted he did not want to make new friends and preferred to be left alone.  The Veteran reported he had worked at a restaurant for two years but was currently unemployed because he could not sleep, which impaired his ability to function, and made him easily frustrated and irritated with coworkers.

On mental status examination, the examiner noted the Veteran was not a reliable historian, as he denied a history of substance or alcohol abuse, despite the previous examination findings.  The examiner noted the Veteran's affect and mood were depressed, and he had impaired attention and/or focus.  He had panic attacks less than once per week, signs of suspiciousness, and moderate impaired memory.  The examiner opined that current psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

On February 2012 VA examination, the Veteran reported sleep difficulties, nightmares, flashbacks, temperament alterations, cognitive changes, hypervigilance, increase startle response, and a propensity to isolate with a limited social support network.  He also described some anxiety and brief periods of depression, with symptoms of worthlessness, hopelessness, low self-esteem, increased isolation, low motivation, fatigue, increased periods of lability, and increased irritation and anger.  The Veteran reported he was not currently employed but was in welding school.  He stated he was in a good, committed relationship, and had a good relationship with his son.  The examiner noted his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

On January 2017 VA examination, the Veteran reported he was married and that his relationship as "in the middle," which he largely attributed to living separately due to his work location.  He described a good relationship with his son and said he had a "good amount" of friends.  He stated he was employed full time as a precision assembler repairing pump seals, and that he had previously worked as a welder for three years until being laid off.  He stated he considered himself to be short-tempered.  He reported he only used alcohol on the weekends, and denied use of illegal drugs.  The examiner noted he had symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner stated the PTSD was in partial remission, and that symptoms caused occupational and social impairment due to mild or transient symptoms; however, the examiner also described symptoms as mild-to-moderate.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  The Veteran's symptoms include depressed mood, anxiety, and chronic sleep impairment, with memory problems and increased irritability and anger.  The overall record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  Considering the lay and medical evidence of record, the Board finds that there has not been total social and occupational impairment at any time in appellate status.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating.  The Board has considered the lay and medical evidence of the occupational and social impairment.  The Board finds that the Veteran's impairment is contemplated by the 70 percent rating when considering the frequency, severity, and duration of these symptoms.  The basis of the grant rests on the finding that the symptoms that were the basis of the prior grant of 70 percent has been present throughout the appellate period.


ORDER

An initial 70 percent rating for PTSD is granted throughout the appeal period (effective the date of service connection, November 15, 2008), subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran has reported several different places of employment during the pendency of the appeal, including at least one period of unemployment that he attributes to the PTSD.  The Board is cognizant that the most recent VA examination showed he was currently employed; the record, however, provides indication of employment instability and the Veteran filed for Vocational Rehabilitation after that most recent VA PTSD examination.  Based on current review of the record and as his employment history is unclear, it should be obtained on remand, as well as a medical opinion regarding his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the PTSD on appeal.

2. The AOJ should send the Veteran an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), and ask him to complete and return it.

3. After completing directives (1)-(2), the AOJ should provide the claims file to an appropriate medical professional(s) to assess the impact his service-connected PTSD had on his employability.

The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the file review(s).

Upon review of the record, the examiner(s) should provide discussion of the impact the Veteran's PTSD (but not his age or any non-service connected disabilities) had on his ability to engage in substantially gainful employment consistent with his education and experience for the entire appellate period.

The examiner(s) should describe the types of employment that would be precluded by the PTSD and the types of employment, if any, that remain feasible.  The examiner should specifically comment on the Veteran's April 2011 VA examination report that he was unemployed because he could not sleep, which impaired his ability to function and increased his irritability with coworkers.

4. The AOJ should then review the obtained VA medical opinion(s) to ensure that it is responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


